--
                             UNITED STATES DISTRICT COURT
                                                                                      FILED
                             FOR THE DISTRICT OF COLUMBIA                             JAN f 6 2009
                                                                                NANcy MAYER WHITT/NGTO
Wayne E. Jackson,                             )                                       U.S. DISTRICT cour#' ClERK
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )                               Og U1D1
United States of America,                     )
                                              )
               Defendant.                     )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The Court will grant the application and will dismiss the

complaint as it is required to do ifit determines that a prisoner action is frivolous. 28 U.S.C.

§ 1915A(b).

       Plaintiff, a prisoner at the United States Penitentiary Lee in Jonesville, Virginia, sues the

United States under the Trading with the Enemy Act, 50 App. U.S.C. § 1 et seq., for "the return

of any and all negotiable instruments forwarded to agents of the United States of America and

transferred to the Alien Property Custodian and/or deposited in the Treasury of the United States

of America." CompI. at 5. Plaintiff also seeks to discharge alleged debts "on record with the

United States District Court for the District of Maryland (Northern Division)" that he claims

were satisfied by "Third Party Interpleader, Wayne Earl Jackson-EI[,] [who] has submitted

several payments to 'discharge'" the debt. Id. Plaintiff has stated no cognizable claim under the

Trading with the Enemy Act, which governs, inter alia, claims to property seized "from [a

foreign] enemy or ally of [said] enemy," 50 App. U.S.C. § 9(a), and the claim arising from

proceedings in the District of Maryland should be pursued in that court.
       Complaints that describe fantastic or delusional scenarios are subject to dismissal under

28 U.S.C. § 1915(e)(2). See Neitzke v. Williams, 490 U.S. 319,328 (1989); Best v. Kelly, 39

F.3d 328,330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as frivolous when

it lacks "an arguable basis in law and fact," Brandon v. District of Columbia Bd. of Parole, 734

F.2d 56, 59 (D.C. Cir.1984), or is based on "fanciful factual allegation[s]." Neitzke, 490 U.S. at

325. This complaint qualifies for such treatment and, thus, is dismissed. A separate Order of

accompanies this Memorandum Opinion.




Date: December ~, 2008




                                                2